Citation Nr: 1146659	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO. 02-08 628A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 through December 1990; reserve component service is also noted.

The Veteran also has outstanding claims of entitlement to service connection for bilateral pes planus, service connection for a right ankle disorder, and a claim to reopen a claim of entitlement to service connection for residuals, fracture, left fifth metatarsal. He is not represented by the attorney named on the title page of this decision on those claims, and they will be discussed in a separate decision.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for arthritis of the left ankle. The Board denied that claim in March 2004. The Veteran appealed to the Court. The Court, by an Order issued in November 2004, vacated the Board's decision and remanded the claim to the Board. The Board Remanded the claim in January 2005, August 2007, and September 2008.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a left ankle disability had its onset in-service.

CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination below constitutes a full grant of the claim, there is no reason to discuss the VCAA, since any error in notice content or timing is harmless.

The Veteran claims that the problems with his left ankle began in service and have been continuous since service. He contends that he began having pain in his left ankle following fractures in the left and right feet.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Turning to a direct service connection analysis, the first element of service connection has been satisfied for the Veteran's claim. At his January 2010 VA examination, the Veteran was diagnosed with sinus tarsi syndrome bilateral secondary to pes planus (ankle disorder).
The second element of service connection, that of an in-service incurrence of a left ankle disability, is established. Service treatment records do confirm that the Veteran fractured bones in both feet. Each foot was fractured on a separate occasion. The Veteran reported that he began to have pain in his left ankle following those injuries. See VA Examination (Jan. 2010). He described the pain as sharp and around the ball of the ankle. The symptoms occurred mostly in the morning or when it was cold. The Veteran is competent to report his in service injury. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Furthermore, the Board finds that his reports are credible. Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board will now turn to the remaining element of service connection, namely that there be a nexus between the present disability and the post-service symptomatology.  Again, this element may be established through a demonstration of continuity of symptomatology. Shedden, supra.

An October 1999 X-ray showed mild degenerative changes in both ankles. In January 2001, a private provider noted a history of chronic ankle sprains. The Veteran complained of bilateral ankle pain during a February 2001 VA examination, but X-ray findings show that the left ankle was normal.   The Veteran attended a VA examination in August 2001. He reported that he had pain in his left ankle beginning in 1986, but that it had only become intolerable recently. X-ray of the left ankle was normal, except for some pes planus in the left foot.  In October 2002, the Veteran's private provider stated that the Veteran was under continuing treatment for ankle pain and arthritis. He complained of pain in both ankles and was diagnosed with sinus tarsitis.

The Veteran attended a VA examination in March 2004. The Veteran complained of mild pain in both ankles. He reported that he had been diagnosed with arthritis in both ankles. The examiner found the left ankle pain was secondary to pes planus and a slight limb discrepancy, but did not diagnose a left ankle disorder.

The Veteran attended a VA examination in December 2005. The Veteran reported trouble with his ankle since 2000. The examiner found no evidence of in service problems with the left ankle and found that the left ankle disorder was not due to service. Instead, the examiner found that it was due to a non service-connected left foot disorder. Confusingly, the examiner also stated that there was no significant disease in the left ankle. An addendum was added in which the examiner stated he had reviewed X-rays and concluded that no left ankle disorder existed.  An additional VA examination was eventually ordered.  

In June 2006, X-rays showed degenerative, arthritic changes of the left ankle. 

The Veteran attended a VA examination in January 2010. The claims file was reviewed. The examiner discussed the Veteran's history in detail. In particular, the examiner described the in-service fractures to the Veteran's right foot and, later, his left foot. The Veteran reported that he began experiencing pain on the outside of his ankle in early 2000. He stated that the pain occurred daily and was worse with activity. Following examination, the examiner diagnosed sinus tarsi syndrome bilateral secondary to pes planus (ankle disorder). He stated that the Veteran's ankle problems were secondary to non service-connected pes planus. However, he also stated that the Veteran's left ankle disorder "at least as likely as not initiated while on active duty." While not a model of clarity, it does appear that the examiner found that it is equally likely that the current left ankle disorder is related to the in-service injury.  It is based upon a review of the Veteran's medical history, and provides a diagnosis with explaination, and connects the diagnosis to two theories of origin.  Based on the foregoing, there appears to be sufficient evidence to establish that the Veteran's current left ankle disability began in service.


ORDER

Service connection for a left ankle disability is granted.


_________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


